DETAILED ACTION

Allowable Subject Matter
Claim 10 and 29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 11, 23-28 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliaei US PG-Pub 2016/0150325 in view of Nicollini US PG-Pub 2016/0173992.

Regarding claim 1, Oliaei teaches a first sensor (Fig. 2-204); a second sensor (Fig. 2-206); a charge pump (Fig. 2-262) coupled to the first sensor (Fig. 2-204) and to the second sensor (Fig. 2-206), the charge pump (Fig. 2-262) being operable to deliver a positive bias voltage (Fig. 2: the voltage coming out of the charge pump); and a differential output having a first terminal coupled to the first sensor (Fig. 2: the output coming from the first sensor-205 and going to the first amplifier-214) and having a second terminal coupled to the second sensor (Fig. 2: the output coming from the second sensor-206 and going to the second amplifier-224).  
Oliaei failed to explicitly teach capacitive sensor.
However, Nicollini teaches a capacitive sensor (Abstract: capacitive detector).
Oliaei and Nicollini are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a capacitive sensor is an alternate equivalent sensor that can capture acoustic sounds.

	Regarding claim 23, Oliaei teaches a first voltage bias terminal (Fig. 2: voltage coming out of the charge pump-266) and a first amplifier input terminal (Fig. 2-214) adapted to be coupled to a first sensor (Fig. 2-204); a second voltage bias terminal (Fig. 2: voltage coming out of the charge pump and coming out of the inverter-264) and a second amplifier input terminal (Fig. 2-224) adapted to be coupled to a second sensor (Fig. 2-206); a first differential output terminal (Fig. 2: output of amplifier-214) and a second differential output terminal (Fig. 2: output of amplifier-224) across which a differential output is adapted to be produced (Fig. 2 & [0044]: you will have acoustic pressure differential output); a first amplifier having an input coupled to the first amplifier input terminal and an output coupled to the first differential output terminal (Fig. 2 & [0044]: the first amplifier-214 has an input and output and the output is +), a second amplifier having an input coupled to the second amplifier input terminal and an output coupled to the second differential output terminal (Fig. 2 & [0044]: the second amplifier-224 has an input and output and the output is -), and a charge pump adapted for producing a positive bias voltage relative to a reference voltage (Fig. 2: the charge pump-262 is producing + bias voltage to the reference of ground).
Oliaei failed to explicitly teach capacitive sensor; wherein the positive bias voltage produced by the charge pump is coupled to the first amplifier input terminal, and the second voltage bias terminal; and wherein the first voltage bias terminal is coupled to the reference voltage.  
However, Nicollini teaches a capacitive sensor (Abstract: capacitive detector) and wherein the positive bias voltage produced by the charge pump is coupled to the first amplifier input terminal, and the second voltage bias terminal; and wherein the first voltage bias terminal is coupled to the reference voltage (Fig. 5 & [0010] & [0055]: the capacitive sensor- Cmic1 and Cmic2 both are getting a positive bias voltage produce by a charge pump-36 where the bias voltage Vcp is coming from the top to Cmic1 and the node-33 is Vcp/2 which will be for Cmic2 and all of these bias voltages are relative to the ground reference-32).
Oliaei and Nicollini are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having the bias voltage couple to the amplifier input is an alternate equivalent way to bias sensors.

	Regarding claim 32, Oliaei teaches producing a positive bias voltage relative to a reference voltage by a charge pump (Fig. 2: voltage coming out of the charge pump-266), a first amplifier input terminal of a first amplifier (Fig. 2-214), and a second voltage bias terminal of a second amplifier (Fig. 2-224); and providing a differential sensor signal across the first amplifier output signal and the second amplifier output signal (Fig. 2 & [0044]: differential output coming out from first amplifier-214 [+] and second amplifier-224 [-]).   
	Oliaei failed to teach wherein the positive bias voltage produced by the charge pump is coupled to a first amplifier input terminal of a first amplifier, and a second voltage bias terminal of a second amplifier; creating a first amplifier output signal in the first amplifier from a voltage detected across the first amplifier input terminal of the first amplifier and a first voltage bias terminal of the first amplifier, which are adapted to be coupled to a first voltage sensor; creating a second amplifier output signal in the second amplifier from a voltage detected across a second amplifier input terminal of the second amplifier and the second voltage bias terminal of the second amplifier, which are adapted to be coupled to a second voltage sensor.
However, Nicollini teaches wherein the positive bias voltage produced by the charge pump is coupled to a first amplifier input terminal of a first amplifier, and a second voltage bias terminal of a second amplifier; creating a first amplifier output signal in the first amplifier from a voltage detected across the first amplifier input terminal of the first amplifier and a first voltage bias terminal of the first amplifier, which are adapted to be coupled to a first voltage sensor; creating a second amplifier output signal in the second amplifier from a voltage detected across a second amplifier input terminal of the second amplifier and the second voltage bias terminal of the second amplifier, which are adapted to be coupled to a second voltage sensor (Fig. 5 & [0010] & [0055]: the capacitive sensor- Cmic1 and Cmic2 both are getting a positive bias voltage produce by a charge pump-36 where the bias voltage Vcp is coming from the top to Cmic1 and the node-33 is Vcp/2 which will be for Cmic2 and all of these bias voltages are relative to the ground reference-32, as the capacitive microphone change because of acoustic sounds a voltage across the bias voltage and the microphone input will change).
Oliaei and Nicollini are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having the bias voltage couple to the amplifier input is an alternate equivalent way to bias sensors.

	Regarding claim 3, Oliaei teaches wherein the first and the second sensor are operable to detect the same parameter ([0044]: the microphone which has capacitance will measure acoustic sounds).
Oliaei failed to explicitly teach capacitive sensor.
However, Nicollini teaches a capacitive sensor (Abstract: capacitive detector).
Oliaei and Nicollini are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a capacitive sensor is an alternate equivalent sensor that can capture acoustic sounds.

	Regarding claim 4, Oliaei teaches wherein the first and the second sensors are MEMS sensors ([0044]: MEMS sensors).
Oliaei failed to explicitly teach capacitive sensor.
However, Nicollini teaches a capacitive sensor (Abstract: capacitive detector).
Oliaei and Nicollini are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a capacitive sensor is an alternate equivalent sensor that can capture acoustic sounds.

	Regarding claim 5, Oliaei teaches wherein the first sensor has a first terminal coupled to a reference potential and a second terminal coupled to the charge pump (Fig. 2: first sensor-204 with the ground reference potential and being couple to the charge pump-262).  
Oliaei failed to explicitly teach capacitive sensor.
However, Nicollini teaches a capacitive sensor (Abstract: capacitive detector).
Oliaei and Nicollini are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a capacitive sensor is an alternate equivalent sensor that can capture acoustic sounds.

	Regarding claim 6, Nicollini teaches wherein a high-pass filter is coupled between the second terminal of the first capacitive sensor and the first terminal of the differential output (Fig. 5: the capacitor-44 is acting like a high pass filter as it will become a short for high frequencies). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a capacitor is one way to filter out DC bias voltage going to an amplifier, so there are no DC offset.

Regarding claim 7, Oliaei teaches wherein the second sensor has a first terminal coupled to the charge pump and a second terminal coupled to the second terminal of the differential output (Fig. 2: second sensor-206 being couple to the charge pump-262 and it’s output to the differential output -Ps).  
Oliaei failed to explicitly teach capacitive sensor.
However, Nicollini teaches a capacitive sensor (Abstract: capacitive detector).
Oliaei and Nicollini are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a capacitive sensor is an alternate equivalent sensor that can capture acoustic sounds.

Regarding claim 8, Oliaei teaches wherein the first and the second sensor have the same geometric orientation ([0068]: MEMS sensors array that are disposed on the same surface like a substrate [which will be on the same plane so they will have same geometric orientation]).
Oliaei failed to explicitly teach capacitive sensor.
However, Nicollini teaches a capacitive sensor (Abstract: capacitive detector).
Oliaei and Nicollini are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a capacitive sensor is an alternate equivalent sensor that can capture acoustic sounds.

Regarding claim 9, Oliaei teaches wherein a difference amplifier is coupled to the differential output (Fig. 2: amplifier-214 is outputting + and amplifier-224 is outputting -, which makes a difference amplifier).

Regarding claim 11, Oliaei teaches wherein the charge pump is operable to provide a first positive bias voltage to the first sensor and a second positive bias voltage to the second sensor (Fig. 2: Charge pump-262 providing bias voltage to sensor-204 and 206).

	Regarding claim 24, Nicollini teaches wherein the input of the first amplifier is coupled to first amplifier input terminal and the positive bias voltage produced by the charge pump via a DC blocking capacitor (Fig. 5: the capacitor-44 is blocking DC voltage on the input of the amplifier). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a capacitor is one way to filter out DC bias voltage going to an amplifier, so there are no DC offset.

	Regarding claim 25, Nicollini teaches wherein the positive bias voltage produced by the charge pump is coupled to the first amplifier input terminal, and the second bias voltage terminal via a respective anti-parallel diode (Fig. 4: anti-parallel-13 & 23). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using anti-parallel diode helps to isolate part of a circuit.

	Regarding claim 26, Oliaei teaches wherein the reference voltage is a ground potential (Fig. 2: the ground is the reference).

	Regarding claim 27, Nicollini teaches wherein the input of the first amplifier and the input of the second amplifier are each associated with a respective defined DC operating point (Fig. 4: Vcm are the respective defined DC operating points on the input of the amplifier). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having an individual DC operating point allows for more flexibility to prove different DC voltage.

Regarding claim 28, Nicollini teaches wherein the respective defined DC operating point is associated with a respective feedback loop (Fig. 4 & [0025]-[0026]: the input of the amplifier has to do with the feedback looks). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because feedback helps to stabilize the amplification of the amplifier.

	Regarding claim 30, Nicollini teaches wherein the respective defined DC operating points are each coupled to the respective one of the input of the first amplifier and the input of the second amplifier via a respective anti-parallel diode (Fig. 4: Vcm are the respective defined DC operating points on the input of the amplifier using anti-parallel diode 16 and 26). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using anti-parallel diode helps to isolate part of a circuit.

Regarding claim 31, Nicollini teaches a first capacitive sensor coupled across the first voltage bias terminal and the first amplifier input terminal; and a second capacitive sensor coupled across the second voltage bias terminal and the second amplifier input terminal (Fig. 5 & [0055]: N1 is actually Vcp/2, therefore the capacitive sensors are across the bias voltage and the input of the amplifier). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it is an alternate equivalent way to layout microphone for capturing and amplifying its audio signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654